Title: To James Madison from John Rhea, 24 September 1816
From: Rhea, John
To: Madison, James


        
          Dr. Sir,
          Chickasaw Agency 24th. September 1816
        
        I have the pleasure to write to You that a treaty has been made, by the Commissioners on behalf of the United States and chiefs, of the Cherokee tribe of Indians, attending the Council in the Chickasaw nation. By that treaty is ceded to the United States the right and claim of the Cherokees to lands laying within the lines mentioned in the treaty of Fort Jackson, excepting a very small part Joining on Tennessee River on the East. The treaty however remains to be approved by the other cherokee Chiefs & Wariors, who are to meet Genl Jackson, Genl. Merriwether & Mr. Franklin at Turky town on the twenty Eighth of this month, for which place the Commissrs set out on last Saturday morning from the Council House, namely George Colbert in the Chickasaw nation. The commissioners appeared to have no doubt of the treaty being approved. If the Cherokee Chiefs do not or will not attend, the treaty as to the Cherokee nation stands confirmed.
        On last friday was concluded a treaty by the Commissioners of the United States and Chiefs principal men and Wariors of the Chickasaw nation, by which treaty, some reservations excepted, is ceded to the United

States, the right & claim of the Chickasaw nation to all the lands by them claimed on the north side of Tennessee river, and also of and to all the lands by them claimed East of a line begining at the mouth of Covy Creek on South side of Tennessee river—thence up said Creek and one of its branches thence to Gains’s road, with it to the Cotton Gin port, thence down the West bank of the Tombigby river to the Choctaw boundary, with some small reservations of land, and stipulation for payments for improvements on either side Tennessee river. Expecting that You will soon be officially advised of the particulars of the said two treaties, I will abstain from writting more respecting them. By these two treaties a vast tract of Country is disencumbered and freed from Indian claim, and will soon be covered with Citizens of the United States from the southern boundary of Tennessee State to Mobille—and the Cherokees and Creeks are forever Seperated from the Chickasaws. Good hopes are entertained that the issue of the intended negotiation with the Choctaw tribe will be favorable, and then that tribe will also be completly Separated from Cherokees & Creeks.
        The treaties herein above mentioned I hope will have Your approbation—in my humble opinion they will Greatly conduce to the benefit strength and prosperity of the United States, and to the security peace and quiet of the Western people.
        During the negotiation with the Cherokee Chiefs, and with the Chickasaw Chiefs, harmony and friendship mutually prevailed, they were not hastened, time for deliberation, according to their respective wishes was Given—the buisness was amicably ended—the territory freed from Indian claim is of Great value.
        You know my opinion of Genl Jackson as a Military man, and I cannot avoid observing that in conducting a negotiation he appears to Equal advantage—deliberate & prudent and at the same time firm & decisive. Many difficulties have been to be surmounted before the said two treaties could be effected.
        Mr John McKee agent for the Choctaws came to the Chickasaw Council House previous to the Conclusion of the treaty with the Chickasaws. He is now here, and we will go on together to the Choctaw factory. Mr Thos. H Williams is also here, he goes on as secretary. I have the honor to be with the highest Esteem & respect Your Obedt servt
        
          John Rhea
        
      